Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5-11, 13-15, and 17-23 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-11, 13-15, and 17-23 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Westman et al (US Pub. No. 2004/0193700), hereafter, “Westman.”

 As to claim 1, Westman discloses a method in a network function for providing service discovery, the method comprising:
receiving a service query ([0075], particularly, “The returned S-CSCF name may be used for asking e.g. the SRV resource records to find out the address and port where the needed service (originating or terminating) is available.”);
analysing the service query to determine whether the service query comprises a service name ([0075], particularly, “The SRV is a DNS resource records (RR) for specifying the location of services (DNS SRV). Use of the SRV resource records enables querying for a specific service and/or protocol for a specific domain.”); and
responsive to the service query comprising a service name, transmitting a service (SRV) record query to a Domain Name System (DNS) ([0076]-[0077], “For example, the following DNS query from the SRV resource records may be done when the originating filter criteria should be evaluated. The SRV resource record typically specifies both the protocol and the service. The SRV records can be queried at step 2 e.g. by using the following address as an argument:_orig._sip.scscf12.operator.net”).

As to claim 13, it is rejected by a similar rationale set forth in claim 1’s rejection.

As to claims 2 and 14, Westman discloses responsive to the service query comprising a fully qualified domain name (FQDN) transmitting an address query to the DNS ([0118], “Domain part of the URI is resolved to IP address by means of a DNS query. The DNS query may be done asking A, AAAA or A 6 RR with the domain name, and the result would be an IP address.”).

 As to claims 3 and 15, Westman discloses the address query comprises an A query or an A query followed by an AAAA query ([0118], “Domain part of the URI is resolved to IP address by means of a DNS query. The DNS query may be done asking A, AAAA or A 6 RR with the domain name, and the result would be an IP address.”).

As to claims 5 and 17, Westman discloses determining whether the service query comprises a string of a first format ([0075]-[0077]).

As to claims 6 and 18, Westman discloses the first format comprises using an SRV record notation as a host name ([0075]-[0077], particularly, “The SRV records can be queried at step 2 e.g. by using the following address as an argument:_orig._sip.scscf12.operator.net”)

As to claim 7 and 19, Westman discloses receiving a service response to the service query wherein the service response comprises an indication of a port number and a name of a host ([0078]-[0079], “The answer at step 2 may be an advice to route to a specified addres "orig.scscf12.operator.net" using port 5060:_orig._sip.scscf12.operator.net SRV 0 0 5060”


As to claim 8 and 20, Westman discloses analysing the service response to determine if a further query is required ([0093], “The application server may then resolve the address with the DNS at step 3 and route at step 4 messages to the indicated address and/or port.”)

As to claims 9 and 21, Westman discloses responsive to determining that a further query is required transmitting a further query to the DNS ([0093], “The application server may then resolve the address with the DNS at step 3 and route at step 4 messages to the indicated address and/or port.”)


As to claims 10 and 22, Westman discloses the further query comprises an address query ([0093], “The application server may then resolve the address with the DNS at step 3 and route at step 4 messages to the indicated address and/or port.”).

As to claims 11 and 23, Westman discloses receiving a response to the further query comprising an indication of an Internet Protocol address ([0093], “The application server may then resolve the address with the DNS at step 3 and route at step 4 messages to the indicated address and/or port.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub. No. 2021/0176167 (Shivananda et al) – The method involves generating  a query for the domain name system (DNS) controller by a device intermediary to several clients and a DNS controller, and the query corresponding to a service to be accessed by several clients. A response to the query is received by the device from the DNS controller. The response including a value used by the device to route respective client requests for accessing the service to a corresponding version of several versions of the service. A client request for accessing the service is received by the device from a client of the several clients. The client request to several versions of the service is routed by the device according to the value included in the response to manage traffic between a first version and a second version of the several versions of the service.
US Pub. No. 2017/0279846 (Osterweil et al) – The computer-implemented method involves determining query ratio having ratio of domain name system (DNS) service discovery requests for unregistered domain to total DNS requests for unregistered domain over period of time and determining persistence ratio having ratio of distinct time segments during which DNS-based service discovery requests were made for unregistered domain to total distinct time segments in period of time for each of unregistered domains. The unregistered domains are ranked based on metric having query ratios and persistence ratios to produce ranked list.
US Pub. No. 2015/0142968 (Bhagwat) – The method involves determining multiple records for services available to devices connected to a local area network (LAN) (14), where each record includes information sufficient for facilitating access to an associated service. A uniform resource identifier (URI) is associated with a listing of services selected from the records. The listing of services is provided to the devices connected to the LAN in response to receipt of a discovery message transmitted to the URI, where the devices display corresponding services for user engagement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452